Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-16 are pending.  Claims 1-3, 5-16 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirini et al. US2010/0113874 and further in view of Rodriguez-Navarro et al. US2018/0296289.
For claim 1, Quirini discloses a micro robotic imaging device (capsule 10; fig 1), comprising: 
a housing defining a longitudinal axis (body 11; fig 1); 
a camera (camera 15; fig 2) coupled to the housing; and 
legs (legs 18) coupled to the housing, the legs movable relative to one another to move the camera within a patient's body for capturing imagery of the patient's body ([0032-0033]).
Quirini does not disclose a camera (camera 15; fig 2) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing”.  Rodriguez-Navarro teaches a camera (406) of a capsule configured to pan and tilt (fig 4; [0034-0035]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Rodriguez-Navarro into the invention of Rodriguez-Navarro in order to configure a camera (camera 15; fig 2) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing” because it allows the device “to move, reposition, and/or hold the visualization device with a desired field of view” [0031].  This goal is described as being achieved in two ways, the first via the magnetic portion 410 at [0034] and the second, in some variations, the camera itself configured pan and tilt as described at [0035].  
For claim 2, Quirini discloses the micro robotic imaging device of claim 1, wherein the legs, the camera, or combinations thereof are in wireless communication with a remote console ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 3, Quirini discloses the micro robotic imaging device of claim 2, wherein the remote console is configured to operate the legs, the camera, or combinations thereof ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 5, Quirini discloses the micro robotic imaging device of claim 1, wherein the legs are movable relative to the housing between a retracted position and an extended position ([0031]).
For claim 6, Quirini discloses the micro robotic imaging device of claim 5, wherein when the legs are disposed in the retracted position, the micro robotic imaging device is configured to pass through a surgical cannula for selectively positioning the micro robotic imaging device within the patient's body (fig 5, 6; [0038-0042] describes the retraction of the legs against the body and positioned inside slots 37, in particular figure 5 shows leg 18 as a dashed outline retracted against the body.  Figure 6 shows the extent of the leg 18 that juts away from second restraint 32 (perpendicularly from the line connecting hinge 31 and second restraint 32) which is at least within the distance of the second restraint 32 and the edge of the housing, ensuring that the leg does in fact reside in the slot and is therefore configured to pass through a surgical cannula as claimed).
For claim 7, Quirini discloses the micro robotic imaging device of claim 5, wherein when the legs are disposed in the extended position, the legs are movable relative to the housing to enable the micro robotic imaging device to crawl ([0031-0032]).
For claim 8, Quirini discloses the micro robotic imaging device of claim 1, wherein a first leg of the legs includes a foot configured to grasp tissue ([0047]).
For claim 9, Quirini discloses the micro robotic imaging device of claim 8, wherein the foot is movable relative to the first leg ([0045]).
For claim 10, Quirini discloses the micro robotic imaging device of claim 9, wherein the foot includes a first arm ([0047] describes the distal hook; fig 5) and a second arm (distal extension 40; [0046]; fig 5).
For claim 11, Quirini discloses a micro robotic imaging system (capsule 10 and associated components; fig 1) for capturing imagery of a patient's body cavity, the micro robotic imaging system comprising: 
a remote console ([0026, 0029] describes a teleoperated capsule with an external terminal); and 
a micro robotic imaging device (capsule 10; fig 1) in communication with the remote console, the micro robotic imaging device including: 
a housing defining a longitudinal axis (body 11; fig 1); 
a camera (camera 15; fig 2) coupled to the housing; and 
legs (legs 18) movably coupled to the housing to enable the micro robotic imaging device to crawl through the patient's body cavity ([0032-0033]).
Quirini does not disclose a camera (camera 15; fig 2) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing”.  Rodriguez-Navarro teaches a camera (406) of a capsule configured to pan and tilt (fig 4; [0034-0035]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Rodriguez-Navarro into the invention of Rodriguez-Navarro in order to configure a camera (camera 15; fig 2) coupled to the housing “and positioned to pivot in vertical and lateral directions away from the longitudinal axis of the housing” because it allows “the camera assembly to be oriented in a desired direction” [0034].
For claim 12, Quirini discloses the micro robotic imaging system of claim 11, wherein the remote console and the micro robotic imaging device are wirelessly coupled ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 13, Quirini discloses the micro robotic imaging system of claim 12, wherein the remote console is actuatable to operate the micro robotic imaging device ([0026, 0029] describes a teleoperated capsule with an external terminal).
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirini and Rodriguez-Navarro as applied to claim 11 above, and further in view of Gilad et al. US2007/0270651.
For claim 14, Quirini discloses “wherein the micro robotic imaging device is configured to pass through the surgical cannula” (fig 5, 6; [0038-0042] describes the retraction of the legs against the body and positioned inside slots 37, in particular figure 5 shows leg 18 as a dashed outline retracted against the body.  Figure 6 shows the extent of the leg 18 that juts away from second restraint 32 (perpendicularly from the line connecting hinge 31 and second restraint 32) which is at least within the distance of the second restraint 32 and the edge of the housing, ensuring that the leg does in fact reside in the slot and is therefore configured to pass through a surgical cannula as claimed).  
Quirini does not disclose the micro robotic imaging system of claim 11, “further comprising a surgical cannula”.  Gilad teaches the introduction of a cylindrical capsule such as claimed utilizing a cannula ([0050] describes the capsule introduction with a trocar, i.e. a cannula because it allows the device to be directly “inserted into the abdomen” and also to be “positioned in the desired location” [0050]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gilad into the invention of Quirini in order to configure “further comprising a surgical cannula” because it provides for access to body cavities via a minimally invasive procedure and further positioning within the body cavity ([0050]).
For claim 15, Quirini discloses the micro robotic imaging system of claim 14, wherein the legs are movable between a retracted position and an extended position, wherein in the retracted position, the micro robotic imaging device can pass through the surgical cannula, and wherein in the extended position, the micro robotic imaging device cannot pass through the surgical cannula (fig 5, 6; [0038-0042] describes the retraction of the legs against the body and positioned inside slots 37, in particular figure 5 shows leg 18 as a dashed outline retracted against the body.  Figure 6 shows the extent of the leg 18 that juts away from second restraint 32 (perpendicularly from the line connecting hinge 31 and second restraint 32) which is at least within the distance of the second restraint 32 and the edge of the housing, ensuring that the leg does in fact reside in the slot and is therefore configured to pass through a surgical cannula as claimed).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirini, Rodriguez-Navarro, and Gilad as applied to claim 14 above, and further in view of Binmoeller US2005/0288555.
For claim 16, modified Quirini as in claim 14 discloses using the robot capsule device in a laparoscopic procedure which requires a cannula.  Quirini does not disclose the micro robotic imaging system of claim 15, further comprising a grasper configured to pass the micro robotic imaging device through the surgical cannula and selectively position the micro robotic imaging device within the patient's body cavity.  Binmoeller teaches introducing a capsule device in an endoscopic or laparoscopic procedure using a catheter 104 as a grasper of the capsule device “while keeping the device stationary” ([0005, 0009, 0068]; fig 14).  It would have been obvious to one having ordinary skill in the art at the time the invention .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795